PER CURIAM.
Appellant seeks reversal of a final judgment based upon a jury verdict awarding appellee damages for personal injuries suffered when an explosion and flash fire occurred on premises owned by appellant but leased to appellee’s employer.
Appellant challenges the sufficiency of the evidence to support the verdict and complains that the trial court erred in refusing to give a jury instruction requested by it.
This case has been orally argued before the court, the briefs and record on appeal read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the trial court hereby appealed is affirmed.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.